Opinion filed September 4, 2008












 







 



Opinion filed September 4,
2008
 
 
 
 
 
 
                                                                       
In The
                                                                             

    Eleventh Court of Appeals
                                                                
____________
 
                                                         
No. 11-08-00187-CR
                                                   
__________
 
                                    
 CASEY JACK LUSK, Appellant
 
                                                            
V.
 
                                       
 STATE OF TEXAS, Appellee
 

 
                                        
On Appeal from the 259th District Court
 
                                                         
 Jones County, Texas
 
                                                   
Trial Court Cause No. 10100
 

 
                                             
M E M O R A N D U M   O P I N I O N
Casey
Jack Lusk has filed in this court a motion to dismiss his appeal.  The
motion is signed by both Lusk and his attorney.  The motion is granted,
and the appeal is dismissed.
 
PER CURIAM
September 4,
2008
Do not
publish.  See Tex. R. App.
P. 47.2(b).
Panel consists of:  Wright,
C.J.,
McCall, J., and Strange, J.